     Case 8:19-cr-00061-JVS Document 427 Filed 03/17/21 Page 1 of 4 Page ID #:6298




 1   H. Dean Steward, SBN 85317
     107 Avenida Miramar, Ste. C
 2   San Clemente, CA 92672
     Tel (949) 481-4900
 3   Fax (949) 497-6753
 4   Attorney for Defendant
     MICHAEL JOHN AVENATTI
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                      SA CR No. 19-061-JVS
10               Plaintiff,                         DEFENDANT’S STATUS REPORT
                                                    SUBMITTED IN RESPONSE TO THE
11                      v.                          COURT’S ORDER [DKT. 426]
12   MICHAEL JOHN AVENATTI,
13               Defendant.
14
15         Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
16   counsel of record, H. Dean Steward, hereby files this Status Report in Response to the
17   Court’s Order [Dkt. 426] requesting information concerning the matter of United States
18   v. Michael Avenatti (SDNY, Case No. 1:19-CR-00374-JMF (the “Daniels Case”)).
19

20         Conditions of Bail and Current Bail Status
21         On May 28, 2019, Mr. Avenatti travelled to New York City from Los Angeles and
22   voluntarily surrendered to the FBI in connection with the Daniels Case. He was
23   arraigned and entered a plea of not guilty that same day. He was released on bond and
24   placed under the supervision of the U.S. Pretrial Services Agency (“PS”), with the
25   following conditions requested by the government: $300,000 unsecured personal
26   recognizance bond; travel restricted to SDNY, EDNY, CDCA, and points in between for
27   travel to court/personal attorney; additional domestic travel with prior notification to PS;
28
     Case 8:19-cr-00061-JVS Document 427 Filed 03/17/21 Page 2 of 4 Page ID #:6299




 1   surrender travel documents within 48 hours and no new applications; pretrial supervision
 2   as directed by PS; defendant to be released on his own signature; no contact with alleged
 3   victim except through counsel; compliance with standard conditions. [Dkt. 4, 5]. 1 By
 4   agreement between the PS offices of the Central District of California and the Southern
 5   District of New York, he was subsequently assigned for supervision to PS Officer
 6   Specialist Ms. Shakira Davis of the Central District. Mr. Avenatti remains on bail under
 7   the original conditions, with no modifications to the conditions or custody status having
 8   been sought by the government or ordered by the court since his arraignment almost two
 9   years ago.
10
11         Trial Date and Other Important Dates
12         On January 8, 2021, the Honorable Jesse M. Furman adjourned the trial in the
13   Daniels Case to January 10, 2022. [Dkt. 103]. On January 29, the court set May 1, 2021
14   as the deadline for any defense motions, with responses due by June 1, 2021 and replies
15   due by June 18, 2021. [Dkt. 105].
16
17         Other Potentially Relevant Information
18         For the benefit of the Court, the defense wishes to bring the following additional
19   information to the Court’s attention:
20         Mr. Avenatti remains on bail pending sentencing in connection with the Nike Case
21   under the same conditions as his original release on March 25, 2019 (which are
22   substantially similar to those of the Daniels Case, with the exception that a signature
23   surety (with no collateral) was required). No modifications to his original bail
24
25
     1
26     The government did not argue Mr. Avenatti is a flight risk. See also, May 2020
27
     presentence report: “[Mr. Avenatti] is not viewed as a flight risk or a danger to the
     community.” Dkt. 295, p.51 (filed May 13, 2020); Case No. 1:19-CR-00373-PGG
28   (SDNY) (the “Nike Case”).
                                               2
     Case 8:19-cr-00061-JVS Document 427 Filed 03/17/21 Page 3 of 4 Page ID #:6300




 1   conditions or custody status have been sought by the government or ordered by the court,
 2   nor has any claim ever been made that Mr. Avenatti is a flight risk.
 3         Mr. Avenatti is presently awaiting a ruling on his post-trial motions for judgment
 4   of acquittal and for new trial, which have been fully briefed since April 21, 2020. [Dkt.
 5   291]. Mr. Avenatti’s sentencing in the Nike Case is expected to proceed as scheduled on
 6   May 7, 2021, unless continued again due to the pandemic.
 7
 8    Dated: March 17, 2021                    Respectfully submitted,
 9
10
                                              /s/ H. Dean Steward
11                                             H. DEAN STEWARD
                                               Attorney for Defendant
12                                             MICHAEL JOHN AVENATTI
13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28
                                                  3
     Case 8:19-cr-00061-JVS Document 427 Filed 03/17/21 Page 4 of 4 Page ID #:6301




 1
                                  CERTIFICATE OF SERVICE

 2          I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
     age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672. I
 4
 5   am not a party to the above-entitled action. I have caused, on March 17, 2021, service of

 6   the:
 7
            DEFENDANT’S STATUS REPORT SUBMITTED IN RESPONSE TO THE
 8                         COURT’S ORDER [DKT. 426]

 9   on the following party, using the Court’s ECF system:
10
     AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
11
     I declare under penalty of perjury that the foregoing is true and correct.
12

13   Executed on March 17, 2021
14
                                             /s/ H. Dean Steward
15
                                             H. Dean Steward
16
17
18
19

20
21
22
23
24
25
26
27
28
                                                   4
